United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1455
                       ___________________________

                                Regina D. Coates

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

                          Southwest Airlines Company

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                         Submitted: November 12, 2015
                            Filed: January 7, 2016
                                ____________

Before WOLLMAN, BYE, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Regina D. Coates appeals the district court’s1 adverse grant of summary
judgment in her action under the Family and Medical Leave Act (FMLA). Upon de
novo review, see Burciaga v. Ravago Americas, LLC, 791 F.3d 930, 934 (8th Cir.

     1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
2015), we agree with the district court that there were no jury issues on Coates’s
FMLA discrimination claim, see Hudson v. Tyson Fresh Meats, Inc., 787 F.3d 861,
866 (8th Cir. 2015) (discrimination claim arises when employer takes adverse action
against employee for exercising rights to which she is entitled under FMLA; where
employer bases its adverse decision on honestly-held belief unrelated to FMLA, it is
not discriminatory even if belief is mistaken); or on her FMLA entitlement claim, as
she was granted such leave, see Quinn v. St. Louis County, 653 F.3d 745, 753 (8th
Cir. 2011) (for interference (also known as entitlement) claim, employers are
prohibited from interfering with, restraining, or denying employee’s exercise or
attempted exercise of any right contained in FMLA; while interference includes
discouraging employee from using such leave, employee must also show that
employer denied employee entitlements under FMLA). The judgment of the district
court is affirmed.
                        ______________________________




                                        -2-